Taliaeebbo, J.
Rohlfing, in 1856, upon the decease of his wife, Louisa, who had been previously married to Greiner, became administrator of her estate and tutor to her three surviving children, all of whom were then minors. One of these minors was the issue of her last marriage, the other two of her first marriage.
In April, 1867, Charles and Louisa, the minors Greiner, the former having attained the age of majority, and the latter being emancipated by judicial proceedings, took legal measures against their former tutor to require from him an account of their tutorship and of his administration of the estate, which being rendered under an order of court were strenuously opposed throughout.
After undergoing many alterations in the court a qua, the accounts were homologated by a judgment of the court, and from that judgment the administrator and tutor appealed.
The only question it seems presented to this Court is, as to the charge of the tutor against Louisa, (one of his wards) of $1,440 for boarding and education for eight years. This item was reduced to seven hundred and twenty dollars by the judgment of the court below.
It appears from the record, that in regard to most of the items of the *377administrator’s account, a kind of agreement was entered into by the counsel of the parties, and signed by them, specifying such as were to be stricken out, reduced in amount or admitted as charged. In this list is the charge of $1,440 for board and education of Louisa Greiner, reduced to half the amount. In relation to this item, neither party seems satisfied with the adjustment made of it.
Seeing no regular account of the tutorship of these minors, and no vouchers or evidence of any kind supporting the account presented, we are induced to think that equity requires that the case should be reopened in the court below, in order that the parties may adduce their proofs, and a full investigation of their rights be made.
It is therefore ordered, adjudged and decreed, that that part of the judgment of the District Court, which decrees the sum of $720 in favor of the tutor against his ward, Louisa Greiner, be annulled, avoided and reversed; that in all other respects the judgment be confirmed.
It is further ordered and decreed that the case be remanded, in order that the settlement of the affairs of the tutorship of the minor, Louisa Greiner, be strictly made according to law.
It is further ordered, that the appellant pay the costs of this appeal.